Citation Nr: 1025741	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  05-06 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right hand 
disability.

2.  Entitlement to service connection for hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The appellant had active service from June 15, 1981, to July 13, 
1981.  

This case comes before the Board of Veterans? Appeals (Board) on 
appeal from a September 2004 rating decision by the Department of 
2.  Entitlement to service connection for hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The appellant had active service from June 15, 1981, to July 13, 
1981.  

This case comes before the Board of Veterans? Appeals (Board) on 
appeal from a September 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California. 

The Board notes that the new and material standard has been 
applied to both claims based upon previous final denials of the 
defective hearing claim in an August 1981 RO rating decision, and 
the right hand disability claim in an April 1983 Board decision.  
In August 2005, previously unconsidered service treatment records 
were associated with the claims folder.  These records were in 
existence at the time of the previous final denials.  
Accordingly, the new and material standard does not apply as VA 
must reconsider the claim on the merits.  38 C.F.R. § 3.156(c) 
(2009).

The Veteran was scheduled for a Travel Board Hearing in March 
2007, however he failed to appear.  Under the applicable 
regulation, if an appellant fails to appear for a scheduled 
hearing and a request for postponement has not been received and 
granted, the case will be processed as though the request for a 
hearing had been withdrawn.  38 C.F.R. § 20.702 (d) (2009).  
Accordingly, this Veteran's request for a hearing is considered 
withdrawn.

This case was previously before the Board in June 2007 and 
September 2009 when it was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

This case was last before the Board in September 2009 and was 
remanded for an additional attempt to be made to obtain the 
records associated with the Veteran's application for Social 
Security Administration (SSA) Disability Benefits.  Specifically, 
the Board's September 2009 remand order directed the RO/AMC to 
send a SSA records request to the district office, as indicated 
on the response form received from the SSA on December 2007. 

However, upon remand, the RO/AMC sent an additional request to 
the SSA Office of Disability Operations Disclosure Workgroup at a 
different facsimile number than the one indicated on the December 
2007 response form.  Subsequently, VA received a response from 
the SSA National Records Center, a.k.a. "The Caves," indicating 
that the Veteran's SSA medical records had been destroyed.

The United States Court of Appeals for Veterans Claims (Court) 
has held "that a remand by . . . the Board confers on the 
Veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders."  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Therefore, due to the inconsistencies in 
responses from the SSA and in consideration of the Board's duty 
to obtain relevant SSA records, the RO should make another 
attempt to locate the Veteran's SSA records by contacting the 
district office at the fax number indicated in the December 2007 
response form.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should make a direct request to 
the SSA district office in Las Cruces, New 
Mexico, via fax at (575) 525-0946, for 
complete copies of any determination on a 
claim for disability benefits from that 
agency, as well as complete copies of the 
medical records that served as the basis 
for the determination.  Additional means of 
contact may be used as necessary. 

Efforts to obtain the foregoing records 
must continue until it is determined that 
they do not exist or that further attempts 
to obtain them would be futile.  

2.  Thereafter, readjudicate the Veteran's 
claims.  If the benefits sought on appeal 
are not granted, the RO should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


